Claim Refusal — 35 USC 112(b) The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because Figures 1.8 and 1.10 are defined as being reference views. It is not known why these are references. Why is 1.9 an unfolded view but 1.8 is a reference? Why is there a description of how 1.10 can be used but no orientation description?  Are these two views claimed?
The Specification is objected to for an improperly worded claim. For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim must amended to read: “I claim: The ornamental design for a CASE FOR PORTABLE COMPUTER as shown and described.” 
Conclusion
The claim is refused under 35 USC 112(b).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Cynthia Underwood at 571-272-7652. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, you may contact Supervisory Patent Examiner Susan Hattan at 571-270-0253. The fax phone number for the organization where this application or proceeding is assigned is 571-272-6024.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Visit https://patentcenter.uspto.gov to file and manage patent submissions in Patent Center. To learn about Patent Center, visit https:/(www.uspto.gov/patents/apply/patent-center. For information about filing in DOCX format, visit https://(www.uspto.gov/patents/docx. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To reach a USPTO Customer Service Representative, call 800-786-9199 (toll-free in UNITED STATES and CANADA) or 571-272-1000.

/CYNTHIA R UNDERWOOD/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        10/19/2022